    Case 2:09-md-02047-EEF-JCW Document 22356 Filed 10/31/19 Page 1 of 1



                         UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF LOUISIANA


 IN RE: CHINESE-MANUFACTURED                           MDL NO. 2047
 DRYWALL PRODUCTS LIABILITY                            SECTION: L
 LITIGATION                                            JUDGE FALLON
                                                       MAG. JUDGE WILKINSON
 THIS DOCUMENT RELATES TO:

 ALL CASES


                                            ORDER

        On October 15, 2019, the Court granted the Settlement Administrator’s Motion to Deposit

Disputed Attorney Fee Funds into the Registry of the Court. R. Doc. 22343. On October 25, 2019,

the Settlement Administrator filed a Notice of Compliance indicating the specific parties with an

interest in these funds. R. Doc. 22350. Accordingly,

        IT IS ORDERED any party with an interest in these funds file a motion addressing the

allocation of these funds by December 2, 2019 to allow for a submission date of December 18,

2019.



        New Orleans, Louisiana this 31st day of October.




                                            ________________________________
                                                  U.S. District Court Judge
